McMurray, Presiding Judge.
Plaintiff Thomas obtained a judgment against defendant Grissom in an action for damages arising from a motor vehicle collision. Subsequently, plaintiff instituted a garnishment action and named as garnishee, Safeway Insurance Company, the insurer of defendant Grissom’s automobile. The garnishee’s answer stated that it had no property of the defendant in its possession. The plaintiff traversed the garnishee’s answer and the garnishee filed its motion for summary judgment along with supporting evidence. Plaintiff appeals from the grant of the garnishee’s motion for summary judgment against plaintiff. Held:
“ ‘OCGA § 5-6-35 (a) (4) provides that in cases involving garnishment, except for all judgments or orders granting or refusing applications for attachment against fraudulent debtors which are directly appealable under OCGA § 5-6-34 (a) (5) (such judgments or orders are not in issue here), an application for appeal must be taken. Inasmuch as [plaintiff] has failed to obtain an order of this court permitting the filing of an appeal pursuant to OCGA § 5-6-35 (a) (4), the appeal must be dismissed. (Cit.)’ Murdock v. Bank of America &c., 177 Ga. App. 409, 410 (339 SE2d 392) (1985).” Wallace v. Saks Fifth Ave., 180 Ga. App. 679 (350 SE2d 308).

Appeal dismissed.


Carley, C. J., and Beasley, J., concur.